                      IN THE UNITED STATES1 DISTRICT COURT
                                             I

                          FOR THE DISTRICT OF DELAWARE

QUADREY SALAAM-ROANE,

             Plaintiff,

      V.                               : Civil Action No. 17-1359-RGA

CONNECTIONS CSP, INC., et al.,

             Defendants.


Quadrey Salaam-Roane, Howard R. Young Correctional Institution, Wilmington,
Delaware. Pro Se Plaintiff.

Dana Spring Monzo, Esquire, and Karine Sarkisian, Esquire, White & Williams,
Wilmington, Delaware, Counsel for Defendants.




                             MEMORANDUM OPINION




July (/ , 2019
Wilm(ngton, Delaware
               .~net Judge:                      ,

       Plaintiff Quadrey Salaam-Roane, Jr., aniinmate at the Howard R. Young

Correctional Institution in Wilmington, Delawar~, filed this action pursuant to 42 U.S.C.

§ 1983. 1 (D.I. 1). Plaintiff appears prose and has been granted leave to proceed in

forma pauperis. (D.I. 6). Before the Court is D~fendant Mitchell A. White's motion to

dismiss. (D.I. 36). Briefing is complete.

                                     BACKGROUND

       The Court screened the Complaint on December 28, 2017, and identified

cognizable and non-frivolous claims. (See D.I. 9). White moves to dismiss pursuant to

Rule 12(b)(6) on two grounds: (1) that the Complaint fails to state a claim for deliberate

indifference under the Eighth Amendment; and (2) Plaintiff did not comply with the

requisites of Delaware's Health Care Negligence Insurance and Litigation Act, 8 Del. C.

§§ 6801-6865. Plaintiff opposes the motion and notes that the Complaint survived the

Court's initial screening.

                                  LEGAL STANDARDS

       In reviewing~ motion filed under Fed. R. Civ. P. 12(b)(6), the Court must accept

all factual allegations in a complaint as true and take them in the light most favorable to

plaintiff. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his complaint, "however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers."


       1 When bringing a § 1983 claim, a plaintiff must allege that some person has
deprived him of a federal right, and the person who caused the deprivation acted under
color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                             1
Erickson, 551 U.S. at 94. A Rule 12(b)(6) motion maybe granted only if, accepting the
                                                  i
well-pleaded allegations in the complaint as tru~ and viewing them in the light most

favorable to the complainant, a court concludes that those allegations "could not raise a

claim of entitlement to relief." Bell At/. Corp. v. :Twombly, 550 U.S. 544, 558 (2007).

      "Though 'detailed factual allegations' are, not required, a complaint must do more
                                                      I


than simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of

a cause of action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555). I am "not required to credit bald assertions or legal

conclusions improperly alleged in the complaint." In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 311 F.3d 198,216 (3d Cir. 2002). A complaint may not be dismissed, however,

"for imperfect statement of the legal theory supporting the claim asserted." Johnson v.

City of Shelby, 574 U.S. 10 (2014).
                                                          i
      A complainant must plead facts sufficient to show that a claim has "substantive
                                                          I




plausibility." Id. at 347. That plausibility must be found on the face of the complaint.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "A claim has facial plausibility when the

[complainant] pleads factual content that allows the court to draw the reasonable

inference that the [accused] is liable for the misconduct alleged." Id. Deciding whether

a claim is plausible will be a "context-specific task that requires the reviewing court to

draw on its judicial experience and common sense." Id. at 679.

                                       DISCUSSION

       Eighth Amendment. The Eighth Amendment proscription against cruel and

unusual punishment requires that prison officials provide inmates with adequate medical

care. Estelle v. Gamble, 429 U.S. 97, 103-05 (1976). In order to set forth a cognizable
                                              2
                                                   I
claim, an inmate must allege (i) a serious medical need and (ii) acts or omissions by
                                                   !
                                                   I


prison officials that indicate deliberate indifference to that need. Estelle v. Gamble, 429
                                                   !
U.S. at 104; Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is

deliberately indifferent if he knows that a prison~r faces a substantial risk of serious
                                                   I

harm and fails to take reasonable steps to avoi~ the harm. Farmer v. Brennan, 511

U.S. 825, 837 (1994). A prison official may mar,ifest deliberate indifference by

"intentionally denying or delaying access to medical care." Estelle v. Gamble, 429 U.S.

at 104-05.

       "[A] prisoner has no right to choose a specific form of medical treatment," so long

as the treatment provided is reasonable. Lasko v. Watts, 373 F. App'x 196,203 (3d Cir.

2010) (quoting Harrison v. Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000)). An inmate's

claims against members of a prison medical department are not viable under§ 1983

where the inmate receives continuing care, but believes that more should be done by

way of diagnosis and treatment and maintains that options available to medical

personnel were not pursued on the inmate's behalf. Estelle v. Gamble, 429 U.S. 97,

107 (1976). Moreover, allegations of medical malpractice are not sufficient to establish

a constitutional violation. White v. Napoleon, 897 F.2d 103, 108-09 (3d Cir. 1990); see

also Daniels v. Williams, 474 U.S. 327, 332-34 (1986) (negligence is not compensable

as a constitutional deprivation). Finally, "mere disagreement as to the proper medical

treatment" is insufficient to state a constitutional violation. See Spruill v. Gillis, 372 F.3d

218, 235 (3d Cir. 2004).

       As noted above, White argues that dismissal is appropriate for failure to state a

claim for deliberate indifference under the Eighth Amendment. In doing so, White relies
                                               3
                                                  !
                                                  i


upon a recent Third Circuit case that upheld di~missal of a prisoner civil rights medical

needs case, Anderson v. Bickell, 754 F. App'x ~ 13 (3d Cir. 2018), to argue that
                                                  I

challenges questioning medical judgment do n6t plausibly state a constitutional claim of
                                                  i

deliberate indifference. Anderson, however, is distinguishable from the instant case. In

Anderson, the Third Circuit specifically noted th;at the exhibits to the Complaint indicated
                                                      i,


that the inmate was provided a continuous course of treatment.
                                                      !
       Here, the allegations are that Plaintiff submitted sick call slips around May 1,
                                                       ''


2017, and was not seen by medical personnel until June 1, 2017 and then, only after _

presenting himself to the pod officer with complaints of unbearable pain. (D.I. 1 at ,r,r 7-

9). As alleged, Plaintiff was seen by White, who did not believe Plaintiff's complaints

and told Plaintiff that he thought Plaintiff had been hit in the face. (Id. at ,r 10). White

then returned Plaintiff, who had a swollen face, to his housing unit where he remained in

severe pain for another month. (Id. at fflJ 10-11 ). There are no allegations that White

provided Plaintiff any treatment and there are no allegations that Plaintiff received any

treatment from June 1, 2017, until July 3, 2017 when a dentist extracted his two front

teeth due to a dental abscess. (Id. at ,r,r 11-13): The Complaint was screened, and I

determined that it raised non-frivolous and cognizable claims. The legal standard used

when screening prisoner cases is identical to the Rule 12(b)(6) dismissal standard. See

Tourscherv. McCullough, 184 F.3d 236,240 (3d Cir. 1999). Nothing has changed

since the case was screened. In addition, the Court must liberally construe the

Complaint. In doing so, I find its allegations sufficient to withstand the instant motion to

dismiss Plaintiff's claim raised under the Eighth Amendment. While discovery may

show that White acted properly, at this early stage of the litigation, Plaintiff has pied
                                              4
sufficient facts to proceed against him. Therefqre, the Court will deny the motion to

dismiss the Eighth Amendment claim.

       Negligence. The Complaint alleges dental malpractice and negligence. White
                                                  I
moves to dismiss the negligence claim on the g'round that he is not a dentist, dental
                                                  I

                                                  I
                                                  I
hygienist, or dental assistant, but is a physicianis assistant. In Delaware, medical
                                                  I
                                                  I
malpractice is governed by the Delaware Healt~ Care Negligence Insurance and

Litigation Act. 18 Del. C. §§ 6801-6865. When\a party aileges medical negligence,
                                                  I
Delaware law requires the party to produce an ~ffidavit of merit with expert medical

testimony detailing: (1) the applicable standard of care, (2) the alleged deviation from
                                                      I
                                                      i
that standard, and (3) the causal link between ttne deviation and the alleged injury.

Bonesmo v. Nemours Foundation, 253 F. Supp, 2d 801, 804 (D. Del. 2003) (quoting

Green v. Weiner, 766 A.2d 492, 494-95 (Del. 2001 )); 18 Del. C. § 6853. To the extent

Plaintiff alleges medical negligence, at the time he filed the Complaint he was required

to submit an affidavit of merit as to each defend~:mt signed by an expert witness. 18

Del. C. § 6853(a)(1 ). Plaintiff failed to accompany the Complaint with an affidavit of

merit as required by 18 Del. C. § 6853(a)(1) and, therefore, the Court will grant the

motion to dismiss medical negligence claims raised against White.
                                                          i
       To the extend Plaintiff alleges dental malpractice or negligence, the Health Care

Negligence Insurance and Litigation Act specifically excludes dentists. See 18 Del. C. §

6801 (5) ("health care provider'' means a person, corporation, facility or institution

licensed by this State pursuant to Title 24, excluding Chapter 11 (i.e., dentistry and

dentistry hygiene)). The complaint contains allegations of dental negligence. However,

it does not identify White as a dental health care provider under Chapter 11, but
                                              5
specifically identifies White as a physician's as~istant licensed under 24 Del. C. §

1770A. Thus, the exception contained in § 680rt (5) is inapplicable to White.
                                                   I
Accordingly, any negligence claim raised again~t White must meet the requirements of
                                                   I
                                                   1

the Health Care Negligence Insurance and Litig ption Act. As discussed above, those

requirements were not met. Therefore, the Court will grant the motion to dismiss the

medical negligence claims raised against White·.

                                     CONCLUSION
                                                   !'
                                                   I


       For the above reasons, the Court will graht in part and deny Mitchell A. White's

motion to dismiss. (D.I. 36). The matter proceeds on the 42 U.S.C. § 1983 claims

raised against White.

       An appropriate order will be entered.




                                               6
